              Case 5:18-cv-07677-NC Document 135 Filed 06/04/20 Page 1 of 1



 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
 6                          NORTHERN DISTRICT OF CALIFORNIA
 7
 8 ASHOK BABU, and others,                               Case No. 18-cv-007677 NC
 9                     Plaintiffs,                       ORDER CONTINUING STATUS
                                                         HEARING TO JUNE 26; AND
10            v.                                         GRANTING LEAVE TO FILE
11 SHERIFF GREGORY AHERN, and others,
12                     Defendants.
13
14
           The Court thanks all counsel for their continued communication, cooperation, and
15
     diligence as reflected in the joint status report filed June 3 at ECF 133. In light of the
16
     progress reported and the ongoing collaboration of counsel, the Court CONTINUES the
17
     June 5 status hearing to June 26 at 9:00 a.m. by phone. The parties must file a joint update
18
     by June 24.
19
           Separately, the Court GRANTS the United States Attorney’s Office motion for leave
20
     to file at ECF 132. The Court welcomes the Department of Justice’s assistance in
21
     addressing the issues in this case. AUSA Jonathan Lee is invited to participate in the June
22
     26 hearing. The parties are not required to respond to the ECF 132 letter, but are granted
23
     leave to do so in writing by June 24 and/or at the status hearing if they wish.
24
           IT IS SO ORDERED.
25
           Date: June 4, 2020                  _________________________
26                                                   Nathanael M. Cousins
                                                     United States Magistrate Judge
27
28
